               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII


LIBERTY MUTUAL INSURANCE       )    Civil No. 18-00410 HG-WRP
COMPANY,                       )
                               )
               Plaintiff,      )
                               )
          vs.                  )
                               )
HAWAIYA TECHNOLOGIES, INC.;    )
PAUL SCHULTZ, an individual;   )
MUN-WON CHANG, an individual;  )
PAUL SCHULTZ, as Co-Trustee of )
the Paul S. Schultz Revocable  )
Trust; MUN-WON CHANG, as Co-   )
Trustee of the Paul S. Schultz )
Revocable Trust; PAUL SCHULTZ, )
as Co-Trustee of the Mun-Won   )
Chang Revocable Trust; MUN-WON )
CHANG, as Co-Trustee of the    )
Mun-Won Chang Revocable Trust; )
JANE WON-IM CHANG, as Co-      )
Trustee of the Jane Won-Im     )
Chang Revocable Trust; PAUL    )
SCHULTZ, as Co-Trustee of the  )
Jane Won-Im Chang Revocable    )
Trust; MUN-WON CHANG, as Co-   )
Trustee of the Jane Won-Im     )
Chang Revocable Trust,         )
                               )
               Defendants.     )
                               )


ORDER DENYING PLAINTIFF LIBERTY MUTUAL INSURANCE COMPANY’S MOTION
            FOR PARTIAL SUMMARY JUDGMENT (ECF No. 44)

     Plaintiff Liberty Mutual Insurance Company (“Liberty

Mutual”) brought this diversity action to collect indemnification

from Defendants for payments made on a construction surety bond.

     Liberty Mutual filed a Motion for Partial Summary Judgment


                                1
as to Count I (Breach of Contract), Count II (Unjust Enrichment),

and Count III (Quia Timet) of the Complaint.

       The Motion for Partial Summary Judgment is brought against

Defendants Hawaiya Technologies, Inc. (“HTI”) and Paul Schultz

and Mun-Won Chang, as individuals.    The Motion is also against

Paul Schultz and Mun-Won Chang, as Co-Trustees of the Paul S.

Schultz Revocable Trust and the Mun-Won Chang Revocable Trust.

       Defendant Co-Trustees of the Jane Won-Im Chang Trust, Paul

Schultz, Mun-Won Chang, and Jane Won-Im Chang, are not included

in the motion.

       HTI was a subcontractor on a construction project at Halawa

Correctional Facility, operated by the State of Hawaii.

       Paul Schultz is the President and Chief Executive Officer of

HTI.    Mun-Won Chang is an officer at HTI.

       Liberty Mutual issued surety bonds in connection with HTI’s

subcontract in exchange for an indemnity agreement.

       Liberty Mutual’s Motion for Partial Summary Judgment (ECF

No. 44) is DENIED.

                         PROCEDURAL HISTORY

       On October 25, 2018, Plaintiff Liberty Mutual filed the

Complaint.    (ECF No. 1).

       On November 15, 2018, Defendants filed their Answer to the

Complaint.    (ECF No. 11).

       On September 18, 2019, Liberty Mutual filed a Motion for



                                  2
Partial Summary Judgment and a Concise Statement of Facts against

Defendants Hawaiya Technologies, Inc. (“HTI”) and Paul Schultz

and Mun-Won Chang, as individuals.    The motion is also against

Paul Schultz and Mun-Won Chang, as Co-Trustees of the Paul S.

Schultz Revocable Trust and the Mun-Won Chang Revocable Trust.

(ECF Nos. 44, 45).

     On October 16, 2019, Defendants HTI and Paul Schultz and

Mun-Won Chang, as individuals, as well as, Paul Schultz and Mun-

Won Chang, as Co-Trustees of the Paul S. Schultz Revocable Trust

and the Mun-Won Chang Revocable Trust, filed their Opposition to

the Motion for Partial Summary Judgment and a Concise Statement

of Facts.   (ECF Nos. 54, 55).

     On October 30, 2019, Liberty Mutual filed its Reply.    (ECF

No. 57).

     On November 13, 2019, the Court held a hearing on Liberty

Mutual’s Motion for Partial Summary Judgment.    (ECF No. 63).

     On January 29, 2020, the Court held a Status Conference.

(ECF No. 86).

     On February 7, 2020, the Court issued the scheduling order.

(ECF No. 87).

                            BACKGROUND

     The following facts are not in dispute:

The Halawa Construction Project

     On October 20, 2015, BCP Construction of Hawaii, Inc. (“BCP



                                  3
Construction”) was awarded a $9,751,064.00 construction contract

by the State of Hawaii.   (Decl. of Luis Aragon at ¶ 5, attached

as Ex. 1 to Pl.’s CSF, ECF No. 45-1).   BCP Construction was

tasked with replacing the electronic locking system and security

electronics system at the Halawa Correctional Facility.    (Decl.

of Mun-Won Chang at ¶¶ 9-11, attached as Ex. 1 to Defs.’ CSF, ECF

No. 55-1).

       Sierra Detention Systems, Inc. (“Sierra”) and Defendant

Hawaiya Technologies, Inc. (“HTI”) made a joint bid to serve as

BCP Construction’s subcontractor on the project.    (Id. at ¶ 13)

Instead, BCP Construction agreed to enter into separate contracts

with Sierra and HTI.   (Id.)

      HTI’s scope of work consisted of supplying the materials and

labor necessary to install electronic security upgrades.    (Id. at

¶ 15; Subcontract, attached as Ex. B to Defs.’ CSF, ECF No. 55-

3).

      Sierra agreed to provide HTI with project drawings and to

train and supervise HTI’s installation work.   (Decl. of Mun-Won

Chang ¶ 14, attached as Ex. 1 to Defs.’ CSF, ECF No. 55-1; Sierra

Scope of Work, attached as Ex. C to Defs.’ CSF, ECF No. 55-4).

In May 2017, CML Security, LLC (“CML Security” or “CML-RW”) took

over Sierra’s responsibilities after Sierra abandoned the

project.   (Decl. of Mun-Won Chang ¶ 18, attached as Ex. 1 to

Defs.’ CSF, ECF No. 55-1; February 19, 2019 Vertex Audit Report,

attached as Ex. JJ to Defs.’ CSF, ECF No. 55-37).

                                 4
Liberty Mutual Surety Bonds and The Indemnity Agreement

     After signing the Subcontract with BCP Construction, HTI

secured a performance bond and payment bond (the “Bonds”) from

Plaintiff Liberty Mutual Insurance Co. (“Liberty Mutual”).

(Bonds, attached as Ex. 4 to Pl.’s CSF, ECF No. 45-5).      The

maximum amount due under the Bonds was the full cost of the

Subcontract.   (Id.)

     In exchange for Liberty Mutual’s issuance of the Bonds, HTI,

Paul Schultz (“Schultz”), and Mun-Won Chang (“Chang”) agreed to

indemnify Liberty Mutual for payments made on the Bonds.

(General Agreement of Indemnity, attached as Ex. 1 to Pl.’s CSF,

ECF No. 45-2).    Schultz is the President and Chief Executive

Officer of HTI.    (Id.)   Chang is an officer at HTI.   (Decl. of

Mun-Won Chang at ¶ 2, attached as Ex. 1 to Defs.’ CSF, ECF No.

55-1).

     On April 4, 2016, Schultz and Chang, as Co-Trustees of the

Paul S. Schultz Revocable Trust and the Mun-Won Chang Revocable

Trust, agreed to further indemnify Liberty Mutual on the Bonds.1

(Amendment to the General Agreement of Indemnity, attached as Ex.

2 to Pl.’s CSF, ECF No. 45-3).

     The General Agreement of Indemnity (the “Agreement”) between

the parties requires the indemnitors to repay Liberty Mutual for

     1
       Schultz and Chang hold certain interests in real property
as co-trustees of the Paul S. Schultz Revocable Trust and the
Mun-Won Chang Revocable Trust.

                                   5
any disbursements on the Bonds made under the “good faith”

determination that Liberty Mutual faces “potential liability.”

(General Agreement of Indemnity, attached as Ex. 1 to Pl.’s CSF,

ECF No. 45-2).

Performance Disputes Between BCP Construction and HTI

      On April 4, 2018, BCP Construction informed HTI that water

damage had caused short circuiting and corrosion to security

electronics systems installed at the Halawa work site.       (April 4,

2018 48-hour Notice, attached as Ex. D to Defs.’ CSF, ECF No. 55-

5).

      The source of the water leakage was determined to be non-

rain-tight conduit couplers installed on the exteriors of a

building by HTI.    (HTI Report, attached as Ex. F to Defs.’ CSF,

ECF No 55-7).    According to the State of Hawaii and BCP

Construction, the couplers were not approved for exterior use at

the Halawa site.    (State of Hawaii Non-Conformance Notice,

attached as Ex. H to Defs.’ CSF, ECF No. 55-9; May 8, 2018

Meeting Minutes, attached as Ex. N to Defs.’ CSF, ECF No. 55-15).

      On May 2, 2018, BCP Construction provided HTI with notice

that the conduit couplers did not conform with code or the

requirements of the Subcontract.       (May 2, 2018 48-hour Notice,

attached as Ex. I to Defs.’ CSF, ECF No. 55-10).       The notice

stated that HTI’s failure to remedy the issue could result in

termination.    (Id.)



                                   6
       HTI made multiple proposals to bring the couplers into

compliance.    (April 13, 2018 Remedial Proposal, attached as Ex. E

to Defs.’ CSF, ECF No. 55-6; April 25, 2018 Remedial Proposal,

attached as Ex. G to Defs.’ CSF, ECF No. 55-8; May 18, 2018

Remedial Proposal, attached as Ex. OO to Defs.’ CSF, ECF No. 55-

42).    HTI’s strategy in all of its proposals was to cover the

conduit couplers in a manner such that interior building codes,

which permit non-rain-tight conduit couplers, rather than

exterior building codes would apply.    (Id.)

       BCP Construction, HTI, and the State of Hawaii held multiple

meetings to discuss HTI’s proposed solutions.     (May 8, 2018

Meeting Minutes, attached as Ex. N to Defs.’ CSF, ECF No. 55-15;

April 25, 2018 Remedial Proposal, attached as Ex. G to Defs.’

CSF, ECF No. 55-8 (referencing an April 24, 2018 meeting)).

There is no evidence before the Court that HTI’s proposals were

either accepted or rejected by the State of Hawaii, the party who

was required to approve any remedy.

Subcontract Termination and Investigation

       On May 12, 2018, BCP Construction, as obligee on the Bonds,

sent a demand against the Performance Bond to Liberty Mutual

based on HTI’s alleged default on the Subcontract.    (May 12, 2018

Demand Letter, attached as Ex. 5 to Pl.’s CSF, ECF No. 45-6).

BCP Construction then terminated HTI for a variety of allegations

of default including the installation of the non-compliant



                                  7
conduit couplers.   (May 15, 2018 Termination Letter, attached as

Ex. 6 to Pl.’s CSF, ECF No. 45-7).

     After receiving the demand letter, Liberty Mutual

investigated BCP Construction’s claim.    (June 6, 2018 Liberty

Mutual Letter, attached as Ex. X to Defs.’ CSF, ECF No. 55-25;

June 18, 2018 Vertex Report, attached as Ex. KK to Defs.’ CSF,

ECF No. 55-38; June 26, 2018 Investigation Letter, attached as

Ex. Z to Defs.’ CSF, ECF No. 55-27).

     In its investigation, Liberty Mutual received and considered

documents from both HTI and BCP Construction and spoke separately

with each party over the phone.   (Id.)   Liberty Mutual also

employed local counsel and a construction consultant, The Vertex

Companies, Inc. (“Vertex”), to help assess the validity of BCP

Construction’s claims.   (June 26, 2018 Investigation Letter,

attached as Ex. Z to Defs.’ CSF, ECF No. 55-27).    Vertex made

multiple site visits on Liberty Mutual’s behalf and compiled its

own report summarizing its findings.   (June 18, 2018 Vertex

Report, attached as Ex. KK to Defs.’ CSF, ECF No. 55-38).

     Liberty Mutual determined that BCP Construction’s

termination of HTI’s Subcontract was valid based on HTI’s

installation of non-rain-tight conduit couplers in exterior

areas.   (June 26, 2018 Investigation Letter, attached as Ex. Z to

Defs.’ CSF, ECF No. 55-27).




                                  8
Liberty Mutual Payment and Indemnification Request

     In July 2018, Liberty Mutual made a $2,448,206.40 Bond Buy-

Back payment to BCP Construction on behalf of HTI.    (Bond Buy-

Back Agreement, at ¶ 4, p. 2, attached as Ex. 7 to Pl.’s CSF, ECF

No. 45-8).

     Liberty Mutual has made multiple requests for HTI, Schultz,

and Chang to deposit cash or property sufficient to indemnify

Liberty Mutual for its expenditures.    (Liberty Mutual

Indemnification Requests, attached as Ex. 8-9 to Pl.’s CSF, ECF

Nos. 45-9, 45-10).    Defendants have received the requests but

have not supplied any collateral or otherwise indemnified Liberty

Mutual.

     On October 25, 2018, Liberty Mutual filed the Complaint in

this case alleging the Defendants breached the Agreement by

refusing to indemnify Liberty Mutual for its payments on the

Bonds.    (Complaint, ECF No. 1).

     In February 2019, Liberty Mutual hired Vertex for a second

time, this time to audit how BCP Construction utilized the July

2018 Bond Buy-Back payment.    (February 19, 2019 Vertex Audit

Report, attached as Ex. JJ to Defs.’ CSF, ECF No. 55-37).     Vertex

found that BCP Construction had spent $1,774,707.01 of the

$2,448,206.40 paid by Liberty Mutual.    (Id. at p. 13).   Vertex

concluded that at least $1,031,667.69 of BCP Construction’s

expenditures were misspent on materials and labor not within



                                    9
HTI’s scope of work and not chargeable to Liberty Mutual.    (Id.)

     In April 2019, the State of Hawaii declared BCP Construction

in default.   (April 12, 2019 Travelers Demand Letter, attached as

Ex. 11 to Pl.’s CSF, ECF No. 45-12).   Travelers Casualty and

Surety Company of America, BCP Construction’s surety, stepped in

to complete the project.2   Travelers made a demand on Liberty

Mutual for further payment to complete the scope of work in HTI’s

defaulted subcontract.   (Id.)   On June 14, 2019, Liberty Mutual

agreed to make a $630,284.60 payment to Travelers to settle any

remaining obligations Liberty Mutual may have had to Travelers

due to HTI’s default.    (June 14, 2019 Settlement Agreement, at ¶

3, p. 3, attached as Ex. 12 to Pl.’s CSF, ECF No. 45-13).

     The Defendants named in this motion argue that they are not

required to indemnify Liberty Mutual because HTI was not in

default of the Subcontract and the Subcontract termination was

improper.   They claim Liberty Mutual’s payments to BCP

Construction and Travelers were unreasonably large and were not

made in good faith.

     Liberty Mutual seeks to be reimbursed for the $2,448,206.40

July 2018 payment, the $630,284.60 April 2019 payment, and

$249,417.24 in fees and costs.



     2
       Travelers is seeking indemnification from BCP Construction
in a separate action. See Travelers Casualty and Surety Company
of America v. BCP Construction of Hawaii, Inc., et al., 19-cv-
00140 DKW-WRP.

                                 10
                        STANDARD OF REVIEW

      Summary judgment is appropriate when there is no genuine

issue as to any material fact and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c).   To defeat

summary judgment there must be sufficient evidence that a

reasonable jury could return a verdict for the nonmoving party.

Nidds v. Schindler Elevator Corp., 113 F.3d 912, 916 (9th Cir.

1997).

      The moving party has the initial burden of “identifying for

the court the portions of the materials on file that it believes

demonstrate the absence of any genuine issue of material fact.”

T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809

F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)).   The moving party has no burden to

negate or disprove matters on which the opponent will have the

burden of proof at trial.    The moving party need not produce any

evidence at all on matters for which it does not have the burden

of proof.   Celotex, 477 U.S. at 325.   The moving party must show,

however, that there is no genuine issue of material fact and that

he or she is entitled to judgment as a matter of law.   That

burden is met by pointing out to the district court that there is

an absence of evidence to support the non-moving party’s case.

Id.

      If the moving party meets its burden, then the opposing



                                 11
party may not defeat a motion for summary judgment in the absence

of probative evidence tending to support its legal theory.

Commodity Futures Trading Comm'n v. Savage, 611 F.2d 270, 282

(9th Cir. 1979).    The opposing party must present admissible

evidence showing that there is a genuine issue for trial.    Fed.

R. Civ. P. 56(e); Brinson v. Linda Rose Joint Venture, 53 F.3d

1044, 1049 (9th Cir. 1995).    “If the evidence is merely

colorable, or is not significantly probative, summary judgment

may be granted.”    Nidds, 113 F.3d at 916 (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

     The court views the facts in the light most favorable to the

non-moving party.    State Farm Fire & Casualty Co. v. Martin, 872

F.2d 319, 320 (9th Cir. 1989).    Opposition evidence may consist

of declarations, admissions, evidence obtained through discovery,

and matters judicially noticed.    Fed. R. Civ. P. 56(c); Celotex,

477 U.S. at 324.    The opposing party cannot, however, stand on

its pleadings or simply assert that it will be able to discredit

the movant's evidence at trial.    Fed. R. Civ. P. 56(e); T.W.

Elec. Serv., 809 F.2d at 630.    The opposing party cannot rest on

mere allegations or denials.    Fed. R. Civ. P. 56(e); Gasaway v.

Northwestern Mut. Life Ins. Co., 26 F.3d 957, 959-60 (9th Cir.

1994).   When the non-moving party relies only on its own

affidavits to oppose summary judgment, it cannot rely on

conclusory allegations unsupported by factual data to create an



                                  12
issue of material fact.   Hansen v. United States, 7 F.3d 137, 138

(9th Cir. 1993); see also National Steel Corp. v. Golden Eagle

Ins. Co., 121 F.3d 496, 502 (9th Cir. 1997).



                             ANALYSIS

     Plaintiff Liberty Mutual brings this partial summary

judgment motion against Defendants Hawaiya Technologies, Inc.

(“HTI”) and Paul Schultz (“Schultz”) and Mun-Won Chang (“Chang”),

as individuals.   The motion is also against Schultz and Chang, as

Co-Trustees of the Paul S. Schultz Revocable Trust and the Mun-

Won Chang Revocable Trust (collectively, the “Indemnitor

Defendants” or “Indemnitors”).

     BCP Construction was hired by the State of Hawaii to replace

the electronic locking system and security electronics system at

the Halawa Correctional Facility.     (Decl. of Mun-Won Chang ¶¶ 9-

11, attached as Ex. 1 to Defs.’ CSF, ECF No. 55-1).    HTI and

Sierra Detention Systems, Inc. (“Sierra”) made a joint bid to

serve as the subcontractor on the project.    (Decl. of Mun-Won

Chang at ¶¶ 9-11, attached as Ex. 1 to Defs.’ CSF, ECF No. 55-1).

     Rather than issue one subcontract, BCP Construction hired

HTI to supply the materials and labor necessary to install

electronic security upgrades at Halawa Correctional Facility.

(Id. at ¶ 15; Subcontract, attached as Ex. B to Defs.’ CSF, ECF

No. 55-3).   Sierra was hired under a separate subcontract to


                                 13
provide drawings and supervise HTI’s installation work.     (Decl.

of Mun-Won Chang ¶ 14, attached as Ex. 1 to Defs.’ CSF, ECF No.

55-1; Sierra Scope of Work, attached as Ex. C to Defs.’ CSF, ECF

No. 55-4).   In May 2017, CML Security, LLC (“CML Security” or

“CML-RW”) took over Sierra’s responsibilities after Sierra

abandoned the project.   (Decl. of Mun-Won Chang ¶ 18, attached as

Ex. 1 to Defs.’ CSF, ECF No. 55-1).

     Liberty Mutual served as HTI’s surety and issued both a

performance and payment bond on the project (the “Bonds”).

(Bonds, attached as Ex. 4 to Pl.’s CSF, ECF No. 45-5).

     In exchange for Liberty Mutual’s issuance of the Bonds, HTI,

Schultz, and Chang, as individuals and officers of HTI, agreed to

indemnify Liberty Mutual for payments made on the Bonds.

(General Agreement of Indemnity, attached as Ex. 1 to Pl.’s CSF,

ECF No. 45-2).

     Later, Schultz and Chang, as Co-Trustees of the Paul S.

Schultz Revocable Trust and the Mun-Won Chang Revocable Trust,

agreed to further indemnify Liberty Mutual on the Bonds.3

(Amendment to the General Agreement of Indemnity, attached as Ex.

2 to Pl.’s CSF, ECF No. 45-3).

     Liberty Mutual made payments on the Bonds following BCP

Construction’s termination of HTI’s contract.   Indemnitor


     3
       Schultz and Chang hold certain interests in real property
as co-trustees of the Paul S. Schultz Revocable Trust and the
Mun-Won Chang Revocable Trust.

                                 14
Defendants have refused to reimburse Liberty Mutual for its

payments.

     Liberty Mutual seeks partial summary judgment against the

Indemnitor Defendants for breach of contract, unjust enrichment,

and quia timet.

I.   Liberty Mutual’s Obligations And Duties As A Surety

     Liberty Mutual, as a surety, owes a duty of good faith and

fair dealing to both the principal of the Bonds, HTI, and the

Bonds’ obligee, BCP Construction.    See Bd. of Directors of Ass'n

of Apartment Owners of Discovery Bay Condo. v. United Pac. Ins.

Co., 884 P.2d 1134, 1137 (Haw. 1994).    A surety must perform its

duties reasonably and in good faith because a covenant of good

faith and fair dealing is implied in every insurance contract.

Best Place, Inc. v. Penn Am. Ins. Co., 920 P.2d 334, 346 (Haw.

1996), as amended (June 21, 1996); Yakima Co. v. Lincoln Gen.

Ins. Co., 583 F. App'x 744, 746 (9th Cir. 2014) (holding the

implied covenant of good faith applicable in the surety context).

     Good faith in an indemnity agreement is satisfied “if there

is no bad faith or wrongful motive on the part of the [surety].”

U.S. Fid. & Guar. Co. v. Stanley Contracting, Inc., 303 F. Supp.

2d 1169, 1172 (D. Or. 2004).   Conduct based on a reasonable

interpretation of the insurance contract does not constitute bad

faith.   Best Place, 920 P.2d at 346.   Objectively unreasonable

conduct can be a breach of the covenant of good faith regardless



                                15
of the surety’s motive.   Arntz Contracting Co. et al. v. St. Paul

Fire and Marine Insurance Company, 54 Cal.Rptr.2d 888, 899

(citing Carma Developers (Cal.), Inc. v. Marathon Development

California, Inc., 826 P.2d 710, 729 (Cal. 1992).

     The adequacy of a surety’s investigation is one of the most

important factors in considering if the surety acted in good

faith.   Fid. Nat. Fin., Inc. v. Nat'l Union Fire Ins. Co. of

Pittsburg, PA, 2014 WL 4909103, at *37 (S.D. Cal. Sept. 30,

2014).   The parties to an indemnification agreement can expect

that a surety will only settle after “reasonable investigation of

the claims, counterclaims, and possible defenses.”   U.S. for use

of Trustees of Elec. Workers Local Pension Fund v. D Bar D

Enterprises, Inc., 772 F. Supp. 1167, 1170 (D. Nev. June 27,

1991).   Whether a surety’s investigation was reasonable “must be

determined on case by case basis and will depend on the

contractual purposes and reasonably justified expectations of the

parties.”   Fresno Rock Taco, LLC v. Nat'l Sur. Corp., 2012 WL

3260418, at *13 (E.D. Cal. Aug. 8, 2012) (internal quotations

omitted).

     The reasonableness of an insurer’s claims-handling conduct

is ordinarily a question of fact.    Amadeo v. Principal Mut. Life

Ins. Co., 290 F.3d 1152, 1161 (9th Cir. 2002).   Reasonableness is

a question of law suitable for summary judgment “when the facts

are undisputed and not fairly susceptible of divergent

inferences, because, where, upon all the evidence, but one

                                16
inference may reasonably be drawn, there is no issue for the

jury.”    Willis v. Swain, 304 P.3d 619, 637 (Haw. 2013) (quoting

Guajardo v. AIG Hawai‘i Ins. Co., 187 P.3d 580, 590 (Haw. 2008)

(internal quotations omitted)).

      The general rule is that the burden of proving

reasonableness and good faith is on Liberty Mutual, the

indemnitee.   Hawaiian Ins. & Guar. Co. v. Higashi, 675 P.2d 767,

769 (Haw. 1984).   Where, as here,4 a provision of an indemnity

agreement states that the payment of funds by the indemnitee is

prima facie evidence of the propriety, amount, and existence of

liability, the burden of proof to show a lack of good faith falls

on the indemnitor.   Id.; see also Old Republic Ins. Co. v. City

Plan Dev., Inc., 2018 WL 283250, at *5 (D. Nev. Jan. 3, 2018);

Travelers Cas. v. Dunmore, 2016 WL 6611184, at *2 (E.D. Cal. Nov.

9, 2016).

II.   Breach of Contract

      Plaintiff’s breach of contract claim is based on the

Indemnitor Defendants’ alleged failure to perform their

obligations under the General Agreement of Indemnity (the

“Agreement”).   (General Agreement of Indemnity, attached as Ex. 1

to Pl.’s CSF, ECF No. 45-2).

      4
       The prima facie clause of the Indemnity Provision of the
Agreement reads, in part, “the vouchers or other evidence of any
such payments made by the Surety shall be prima facie evidence of
the fact and amount of the liability to the Surety.” (General
Agreement of Indemnity, attached as Ex. 1 to Pl.’s CSF, ECF No.
45-2).

                                  17
     Under Hawaii law, to prevail on a claim for breach of

contract, a party must prove: “(1) the contract at issue; (2) the

parties to the contract; (3) whether Plaintiff performed under

the contract; (4) the particular provision of the contract

allegedly violated by Defendants; and (5) when and how Defendants

allegedly breached the contract.”    Evergreen Eng'g, Inc. v. Green

Energy Team LLC, 884 F.Supp.2d 1049, 1059 (D. Haw. July 31,

2012).

     It is undisputed that the Agreement is the contract at issue

(Element One) and that Liberty Mutual and the Indemnitor

Defendants are the parties to that contract (Element Two).     The

Agreement requires that the Indemnitor Defendants indemnify

Liberty Mutual for reasonable payments made in good faith

(Element Four).   Indemnitor Defendants have refused to reimburse

Liberty Mutual for payments made on the Bonds.   (Element Five).

     The parties’ dispute hinges on the third element of the

breach of contract claim: Liberty Mutual’s performance under the

Agreement.

     A.   Liberty Mutual’s Investigation And Determination Of
          Potential Liability

     The Agreement entitles Liberty Mutual, in its sole judgment,

to make disbursements for all potential liability it determines

it faces under the Bonds.   (General Agreement of Indemnity,

attached as Ex. 1 to Pl.’s CSF, ECF No. 45-2).   Liberty Mutual is

entitled to seek reimbursement from the Indemnitor Defendants for

                                18
all disbursements made under the good faith belief that Liberty

Mutual is, was, or might be liable for the sums disbursed.5

(Id.)       The Agreement requires Indemnitor Defendants to reimburse

Liberty Mutual for all good faith disbursements made to cover

potential liability.       (Id.)

     Liberty Mutual only faces potential liability under the

Bonds when three conditions are met: HTI is in default, Liberty

Mutual receives notice of a default by HTI, and BCP Construction




        5
            The Indemnity Provision of the Agreement reads, in part:

SECOND: INDEMNITY – The Indemnitors shall exonerate, hold
harmless, indemnify, and keep indemnified the Surety from and
against any and all liability for losses, fees costs, and
expenses of whatsoever kind or nature...If the Surety determines,
in its sole judgment, that potential liability exists for losses
and/or fees, costs and expenses for which the Indemnitors and
Principals will be obliged to indemnify the Surety under the
terms of this Agreement or Other Agreements, the Indemnitors
and/or Principals shall deposit with the Surety, promptly upon
demand, a sum of money equal to an amount determined by the
Surety or collateral security of a type and value satisfactory to
the Surety, to cover that liability...In the event of any payment
by the Surety, the Indemnitors and Principals further agree that
in any accounting between the Surety and the Principals, or
between the Surety and the Indemnitors, or either or both of
them, the Surety shall be entitled to charge for any and all
disbursements made by it in good faith in and about the matters
herein contemplated by this Agreement or Other Agreements under
the belief that it is, or was, or might be liable for the sums
and amounts so disbursed or that it was necessary or expedient to
make such disbursements, whether or not such liability, necessity
or expediency existed...

(General Agreement of Indemnity, attached as Ex. 1 to Pl.’s CSF,
ECF No. 45-2) (emphasis added).

                                    19
is not in default.6   (Bonds, attached as Ex. 4 to Pl.’s CSF, ECF

No. 45-5).

     A party must perform its own obligations under the contract

to succeed on a claim for breach of contract.   Evergreen Eng'g,

Inc., 884 F.Supp.2d at 1059.

     Indemnitor Defendants allege there is a genuine dispute of

fact regarding whether Liberty Mutual’s determination that it

faced potential liability under the Agreement was proper and made

in good faith.

          1.     There Is A Genuine Dispute Of Fact Regarding
                 Whether HTI Was In Default

     There are material issues of disputed fact regarding whether

HTI defaulted on the Subcontract by installing non-code compliant

conduit couplers.

     A default under the Subcontract occurs when HTI

“persistently or repeatedly fails or neglects to carry out the

work in accordance with the contract documents, or otherwise

fails to perform in accordance with th[e] subcontract.”

(Subcontract art. 13, attached as Ex. B to Defs.’ CSF, ECF No.

55-3).   Section 1.2 of the Subcontract requires that HTI perform

its work in accordance with, among other things, all codes,



     6
       “Liberty Mutual must perform on the Bonds “[w]henever
[HTI] shall be, and be declared by [BCP Construction] to be in
default under the subcontract, [BCP Construction] having
performed [BCP Construction’s] obligations thereunder.” (Bonds,
attached as Ex. 4 to Pl.’s CSF, ECF No. 45-5).

                                 20
government agency requirements, and industry standards.    (Id. at

§ 1.2).

     In May 2018, the State of Hawaii and BCP Construction

determined that conduit couplers installed by HTI were not

compliant with code, industry standards, or the project

specifications.    (State of Hawaii Non-Conformance Notice,

attached as Ex. H to Defs.’ CSF, ECF No. 55-9; May 8, 2018

Meeting Minutes, attached as Ex. N to Defs.’ CSF, ECF No. 55-15).

     The State identified the couplers as being non-compliant

with National Electric Code § 225.22 (requiring raceways on

exterior structures to be approved for use in wet locations) and

National Electric Code § 314.15 (requiring exterior conduits to

be listed for use in damp or wet locations).    (May 8, 2018

Meeting Minutes, attached as Ex. N to Defs.’ CSF, ECF No. 55-15).

The State further identified the couplers as being non-compliant

with Project Specifications §§ 16100-7 and 16100-8.     (State of

Hawaii Non-Conformance Notice, attached as Ex. H to Defs.’ CSF,

ECF No. 55-9).    BCP Construction concurred with the State’s

assessment.    (May 2, 2018 48-hour Notice, attached as Ex. I to

Defs.’ CSF, ECF No. 55-10).

     After receiving notice of HTI’s termination, Liberty Mutual

hired a construction consultant, The Vertex Companies, Inc.

(“Vertex”), to investigate BCP Construction’s claims.    (June 26,

2018 Investigation Letter, attached as Ex. Z to Defs.’ CSF, ECF

No. 55-27).   Based on Vertex’s report and on its own

                                 21
investigation, Liberty Mutual found that HTI’s coupler

installation violated Project Specifications § 16100-2,

Paragraphs 2.02A and B, § 16100-7, Paragraph 3.01I, and § 17010-

4, Paragraph 3.01C1f.   (June 26, 2018 Investigation Letter at n.

1-2, attached as Ex. Z to Defs.’ CSF, ECF No. 55-27).     Liberty

Mutual also found the coupler installation violated National

Electric Code § 314.15.   (Id.)

      Indemnitor Defendants have the burden of presenting evidence

of a genuine dispute of fact.     Hawaiian Ins. & Guar. Co. v.

Higashi, 675 P.2d 767, 769 (1984); (General Agreement of

Indemnity, attached as Ex. 1 to Pl.’s CSF, ECF No. 45-2).

      Indemnitor Defendants have presented evidence that Sierra

and CML Security were responsible for designing the project and

providing the drawings to HTI.     (Subcontract at pp. 33, 37,

attached as Ex. B to Defs.’ CSF, ECF No. 55-3; Decl. of Mun-Won

Chang at ¶¶ 11-15, attached as Ex. 1 to Defs.’ CSF, ECF No. 55-

1).   Indemnitor Defendants have put forth evidence that HTI’s

subcontract required it to install the couplers in question under

the supervision of Sierra and CML Security.     (Decl. of Mun-Won

Chang at ¶¶ 22-24, attached as Ex. 1 to Defs.’ CSF, ECF No. 55-

1).   Defendants allege that as the on-the-ground labor force they

were appropriately following the project design when they

installed the interior-certified couplers in exterior locations.

(Id.)   Defendants claim the propriety of their work is



                                  22
demonstrated by BCP Construction’s initial approval of the

installation.

     Liberty Mutual acknowledges that because Sierra and HTI’s

initial joint bid was divided into two separate subcontracts

there was confusion throughout the project on the roles and

responsibilities of the subcontractors.7    (June 26, 2018

Investigation Letter at p. 1, attached as Ex. Z to Defs.’ CSF,

ECF No. 55-27).     Neither party has provided the allegedly

violated Project Specifications or clarified how the three

subcontractors’ responsibilities and performance related to the

alleged default.

         Based on the evidence before the Court, there are genuine

disputes of fact regarding the duties of HTI and the other

subcontractors under the Project Specifications.     Viewing the

evidence in the light most favorable to non-movants, there is a

genuine dispute of fact as to whether HTI was responsible for the

coupler issue.

             2.   There Is A Genuine Dispute Of Fact As To Whether
                  HTI Commenced Correction Of Its Default Before
                  Being Terminated

     Assuming that HTI was in default, the Subcontract required

HTI “to commence and/or continue correction of such default or



     7
       The broader issues related to BCP Construction and its
subcontractors’ performance are the subject of litigation in the
Circuit Court of the First Circuit, State of Hawaii. See Hawaiya
Technologies v. BCP Construction of Hawaii, 1-cc-19-100052.

                                  23
neglect with diligence and promptness” to avoid termination.

(Subcontract art. 13, attached as Ex. B to Defs.’ CSF, ECF No.

55-3).

     Indemnitor Defendants claim that they promptly commenced

correction of the coupler default, as required by the

Subcontract, before they were terminated.

     Improper termination is grounds for a surety to refuse to

perform on its bonds.   Duncan L. Clore, Bond Default Manual, 74,

2nd Ed. (ABA 1995).   An “obligee’s wrongful termination of the

bonded contract is itself a breach of contract that relieves the

surety of liability under its performance bond.”   (Id.)

     Within days of learning of the alleged coupler default, HTI

states that they applied water tight sealant to the couplers as a

short term solution to prevent continued water damage.     (Decl. of

Mun-Won Chang at ¶ 23, attached as Ex. 1 to Defs.’ CSF, ECF No.

55-1).   HTI then began developing a remedial plan to bring the

couplers into compliance.

     Any long-term solution to the coupler issue needed to be

approved by the State of Hawaii before it could be implemented.

Indemnitor Defendants indicate that HTI made two proposals to fix

the conduit issue between the time it was notified of the leak on

April 4, 2018, and the time it was terminated, on May 15, 2018.

HTI met with the State and BCP Construction to discuss its

proposals on April 24, 2018, and May 8, 2018.   (April 25, 2018

Remedial Proposal, attached as Ex. G to Defs.’ CSF, ECF No. 55-8;

                                24
May 8, 2018 Meeting Minutes, attached as Ex. N to Defs.’ CSF, ECF

No. 55-15).   There is no evidence before the Court at this time

that the State either accepted or rejected HTI’s proposals at

either meeting.

     On May 11, 2018, the State suggested HTI and BCP “pursue all

options available to remediate the couplers.”    (May 8, 2018

Meeting Minutes, attached as Ex. N to Defs.’ CSF, ECF No. 55-15).

On May 15, 2018, BCP Construction directed HTI to “submit your

remedial plan that meets contractual requirements and is

compliant with any & all buildings codes, once received BCP

Construction will expedite its review and submit to [the State]

on [HTI’s] behalf.”   (May 15, 2018 Email Exchange p. 38, attached

as Ex. Q to Defs.’ CSF, ECF No 55-18).   BCP Construction

terminated HTI’s Subcontract later that day.

     Viewing the evidence in the light most favorable to the non-

movants, there is a genuine dispute regarding whether BCP

Construction’s termination of the Subcontract was legitimate

given HTI’s efforts to commence and continue correction of the

alleged default.   (Subcontract art. 13, attached as Ex. B to

Defs.’ CSF, ECF No. 55-3).

     B.   There Is A Genuine Dispute Of Fact Regarding Liberty
          Mutual’s Good Faith In Issuing The July 31, 2018
          $2,448,206.40 Bond Buy-Back Payment

      Once a determination of liability is made, a surety is

limited to making a reasonable disbursement.    Hawaiian Ins. &



                                25
Guar. Co., 675 P.2d at 769; Developers Sur. & Indem. Co. v. DKSL,

LLC, 2018 WL 1177918, at *6 (D. Haw. Mar. 6, 2018) (holding that

the amount demanded by a surety under an indemnity provision must

be reasonable).   Indemnitor Defendants argue that even if HTI was

properly terminated, summary judgment is improper because there

is a genuine dispute of fact regarding whether the July 31, 2018

Bond Buy-Back payment was reasonable.

     At the time of the default, BCP Construction had paid HTI

$2,701,697.40 of the $3,153,491 Subcontract, leaving $451,793.60

left to complete the project.   (Bond Buy-Back Agreement ¶ 3,

attached as Ex. 7 to Pl.’s CSF, ECF No. 45-8).   BCP Construction

estimated that the actual cost to complete HTI’s Subcontract and

to amend HTI’s errors would be $2,900,000.   (Bond Buy-Back

Agreement ¶ 4, attached as Ex. 7 to Pl.’s CSF, ECF No. 45-8).

     Liberty Mutual and HTI both offered their own estimates of

what it would cost to complete the remainder of the Subcontract.

HTI estimated that it could have completed the remainder of its

work for the outstanding $451,793.60 owed on the Subcontract and

an additional $120,000 for the remedial and replacement work — a

total of $671,793.60.   (June 10, 2018 HTI Remediation Estimate,

attached as Ex. Y to Defs.’ CSF, ECF No. 55-26; August 15, 2018

HTI Remediation Estimate, attached as Ex. II to Defs.’ CSF, ECF

No. 55-36).   Liberty Mutual presented BCP Construction with a

$1,201,793.06 proposal to correct HTI’s faulty work and complete

the remaining scope of the Subcontract.   (July 3, 2018 Internal

                                26
Email, attached as Ex. HH to Defs.’ CSF, ECF No. 55-35).

      Liberty Mutual states that on July 31, 2018, it agreed to a

Bond Buy-Back payment of $2,448,206.40.    (Bond Buy-Back

Agreement, attached as Ex. 7 to Pl.’s CSF, ECF No. 45-8).

According to the Bond Buy-Back Agreement, the amount of Liberty

Mutual’s payment to BCP Construction was determined by accepting

BCP Construction’s full $2,900,000.00 estimate and subtracting

the outstanding $451,793.60 unpaid balance of the Subcontract.

(Bond Buy-Back Agreement ¶¶ 3-4, attached as Ex. 7 to Pl.’s CSF,

ECF No. 45-8).    Per the terms of the Indemnity Agreement,

Defendants have the burden of presenting evidence demonstrating

Liberty Mutual’s payment was unreasonable.    (General Agreement of

Indemnity, attached as Ex. 1 to Pl.’s CSF, ECF No. 45-2).

      Liberty Mutual’s recovery was specifically limited to the

reasonable cost of completing HTI’s performance under the

Subcontract.   (Bonds, attached as Ex. 4 to Pl.’s CSF, ECF No. 45-

5).   A Surety does not act in good faith if it attempts to

recover for claims outside the scope of the indemnity agreement.

Great Am. Ins. Co. v. Roadway Eng'g Works, Inc., 2016 WL 5157651,

at *4 (E.D. Cal. Sept. 21, 2016).     The parties agree that there

was conflict and confusion throughout the project about the scope

of HTI and the other subcontractors’ contracts.    (June 26, 2018

Investigation Letter at p. 1, attached as Ex. Z to Defs.’ CSF,

ECF No. 55-27).    The parties continue to dispute the scope of

HTI’s contract with regards to the conduit coupler issue.     There

                                 27
is a genuine dispute of fact regarding the scope of HTI’s

Subcontract.   Given that the reasonableness of Liberty Mutual’s

payment is limited by the scope of the Subcontract, the Court

cannot conclude as a matter of law that Liberty Mutual’s payment

was reasonable.

     Statements made by Liberty Mutual’s Surety Claims Counsel,

Luis Aragon, create a further question of fact regarding the

reasonableness and good faith of Liberty Mutual’s Bond Buy-Back.

Aragon stated in an internal email discussing the Bond Buy-Back

that Liberty Mutual had received an estimate from BCP

Construction that “was actually a corrective scope for the entire

project, and not just [HTI’s] work.”   (July 3, 2018 Internal

Email, attached as Ex. HH to Defs.’ CSF, ECF No. 55-35).

Payments made for work beyond the scope of HTI’s subcontract

would not appear to be reasonable and therefore not recoverable.

The Court is unable to conclude that BCP Construction’s estimate

was ever amended to reflect only appropriate, in-scope work or

whether the $2,900,000 proposal accepted by Liberty Mutual was

the unreasonable estimate referred to in this email.

     On a motion for summary judgment the evidence is viewed in

the light most favorable to the non-movant.   State Farm Fire &

Casualty Co. v. Martin, 872 F.2d 319, 320 (9th Cir. 1989).   While

the moving party need not produce any evidence at all on matters

for which it does not have the burden of proof, it must show that

there is no genuine issue of material fact and that it is

                                28
entitled to judgment as a matter of law.    Celotex, 477 U.S. at

325.

       There are multiple genuine disputes of fact regarding the

propriety of Liberty Mutual’s Bond Buy-Back.    The statements of

Liberty Mutual’s Surety Claims Counsel call into question whether

BCP Construction’s estimate, which Liberty Mutual accepted in

full, was limited to the reasonable cost of completing work

exclusively within the scope of HTI’s Subcontract.    The scope of

HTI’s Subcontract was debated throughout the life of the

subcontract and continues to be disputed by the parties in this

lawsuit.

       Viewing the evidence in the light most favorable to the non-

movant, there is a genuine question as to whether Liberty Mutual

was aware its July 2018 Bond Buy-Back payment might be used for

out-of-scope work for which it could not be liable.    A trier of

fact could find that Liberty Mutual’s acceptance of BCP’s

$2,900,000 estimate was unreasonable given the lack of clarity

about the scope of HTI’s work and the cost to complete that work.

       There is a genuine dispute as to whether the amount of the

Bond Buy-Back was reasonably limited to cover only in-scope work

for which Liberty Mutual faced potential liability under the

Bonds.




                                 29
     C.    There Is A Genuine Dispute Of Fact Regarding Liberty
           Mutual’s Good Faith In Issuing The June 14, 2019
           $630,284.60 Settlement Payment

     In March 2018, BCP Construction made a demand for Liberty

Mutual to make a second payment on HTI’s Bonds.    (March 21, 2019

BCP Construction Demand Letter, attached as Ex. 10 to Pl.’s CSF,

ECF No. 45-11).   The State of Hawaii declared BCP Construction in

default on its contract on April 10, 2019.    (April 12, 2019

Travelers Demand Letter, attached as Ex. 11 to Pl.’s CSF, ECF No.

45-12).   Subsequently, BCP Construction’s surety, Travelers

Casualty and Surety Company of America (“Travelers”), stepped in

for BCP Construction and continued to demand further payment from

Liberty Mutual.   (Id.)

     In June of 2019, Liberty Mutual made a further payment of

$630,284.60 on HTI’s Bonds.   Liberty Mutual seeks reimbursement

from the Indemnitor Defendants for its June 2019 payment.

Indemnitor Defendants argue that there are genuine disputes of

fact regarding the reasonableness of Liberty Mutual’s payment.

     An indemnity agreement allows for a surety to make

reasonable disbursements.   Williston on Contracts, § 61:61 (4th

Ed. 2018); Developers Sur. & Indem. Co., 2018 WL 1177918, at *6;

Hawaiian Ins. & Guar. Co., 675 P.2d at 769.    Reasonableness is a

question of law suitable for summary judgment when the facts are

undisputed and where there is no issue for the jury.    Willis, 304

P.3d at 637.


                                30
     Indemnitor Defendants argue that Liberty Mutual’s two

payments on the Bonds, totaling $3,078,491, were unreasonable

given the amount of the Subcontract left to be completed.    HTI

estimates that when they were removed from the project

approximately $2.5 million of the work called for under the

Subcontract had been completed.    HTI maintains the scope of the

work to be finished, including remediating any past work, could

be done for $671,793.60.   (June 10, 2018 HTI Remediation

Estimate, attached as Ex. Y to Defs.’ CSF, ECF No. 55-26; August

15, 2018 HTI Remediation Estimate, attached as Ex. II to Defs.’

CSF, ECF No. 55-36).

     Indemnitor Defendants’ allegation that Liberty Mutual paid

an unreasonable amount on the Bonds is supported by an audit

Liberty Mutual conducted on its first Bond payment.   In February

2019, before agreeing to make further payments on the Bonds,

Liberty Mutual rehired their construction consultant, Vertex, to

audit the July 31, 2018 $2,448,206.40 Bond Buy-Back payment.

(February 19, 2019 Vertex Audit Report, attached as Ex. JJ to

Defs.’ CSF, ECF No. 55-37).   According to Vertex’s audit report,

BCP Construction had improperly used Liberty Mutual’s payment for

a variety of materials and labor outside the scope of HTI’s

contract and therefore outside the scope of the Bond Buy-Back

Agreement.   (Id. at pp. 6-12).   Vertex’s report indicated that of

the $1,774,707.01 already spent by BCP Construction, at least

$1,031,667.69 was spent on work outside of HTI’s scope.     (Id. at

                                  31
p. 13).

     Liberty Mutual was in possession of Vertex’s report,

alleging misallocation of funds, when Travelers made its demand

for additional payment.   It is unclear why Liberty Mutual agreed

to make a further $630,284.60 payment.    (June 14, 2019 Settlement

Agreement, attached as Ex. 12 to Pl.’s CSF, ECF No. 45-13).

     There is a genuine dispute of fact about the reasonableness

of Liberty Mutual’s additional June 2019 payment of $630,284.60.

     D.   Alternative Alleged Disputes of Fact

          1.   Alternative Sources of Default

     Indemnitor Defendants argue that Liberty Mutual wrongly

found HTI in default for breaches related to Unistruts and cable

splicing for which HTI did not receive pre-termination notice.

Indemnitor Defendants claim that it was improper for Liberty

Mutual to base a finding of default on breaches for which HTI was

never given the requisite notice.

     There is evidence that Liberty Mutual’s investigation did

consider sources of default other than the conduit couplers.

(June 26, 2018 Investigation Letter at p. 6, attached as Ex. Z to

Defs.’ CSF, ECF No. 55-27).   The investigation letter references

alternate sources of default including improper cable splicing

and faulty installation of Unistruts.    (Id.)   Though it

considered alternate breaches, Liberty Mutual ultimately found

that “the incorrect conduit couplings issue, by itself, is so


                                32
significant as to constitute a material breach” and default of

the Subcontract.     (Id.)

     Liberty Mutual did not rely on the alleged Unistrut and

cable splicing defaults in their finding of default.

             2.   Termination Under Article 14

     Indemnitor Defendants allege BCP Construction breached the

Subcontract by citing Article 13 rather than Article 14 of the

Subcontract in its termination letter to Liberty Mutual.

     Article 14 allows BCP Construction to terminate HTI “with or

without cause.”     (Subcontract art. 14, attached as Ex. B to

Defs.’ CSF, ECF No. 55-3).     Article 13 defines the process BCP

Construction must take to terminate the Subcontract for default.8

(Id. at art. 13).

         On May 15, 2018, BCP Construction sent a letter to Liberty

Mutual declaring HTI in default and terminating the Subcontract.

(May 15, 2018 Termination Letter, attached as Ex. 6 to Pl.’s CSF,

ECF No. 45-7).     In the letter, BCP Construction cited Article 14

of the Subcontract as its source of termination.     (Id.)   Despite


     8
       “ARTICLE THIRTEEN-RECOURSE BY CONTRACTOR: If subcontractor
persistently or repeatedly fails or neglects to carry out the
work in accordance with the contract documents, or otherwise
fails to perform in accordance with this subcontract, and fails
within three days after receipt of written notice to commence
and/or continue correction of such default or neglect with
diligence and promptness, contractor may, one (1) days after
receipt by subcontractor of an additional written notice, and
without prejudice to any other remedy...terminate the
subcontract.” (Subcontract art. 13, attached as Ex. B to Defs.’
CSF, ECF No. 55-3).

                                  33
the reference to Article 14, there is no question that BCP

Construction intended to terminate HTI for default.   The

termination letter sent to Liberty Mutual declares HTI “in

default and in breach of said sub contract” and proceeds to list

twelve alleged sources of HTI’s default.   (Id.)

      In its investigation, Liberty Mutual explicitly considered

the validity of the termination pursuant to the terms of Article

13.   (June 26, 2018 Investigation Letter at n. 5, attached as Ex.

Z to Defs.’ CSF, ECF No. 55-27).

      There is no genuine dispute that HTI was terminated

according to Article 13 of the Subcontract and that Liberty

Mutual investigated the termination as such.

      E.   Conclusion

      The Court finds that there are genuine factual disputes

regarding whether Liberty Mutual acted in good faith in

determining it faced potential liability for HTI’s alleged

default.

      The Court finds further genuine and material factual

disputes exist regarding whether the amount of Liberty Mutual’s

disbursements to BCP Construction were reasonable and made in

good faith.

      Plaintiff’s Motion for Partial Summary Judgment on Count I

(Breach of Contract) is DENIED.




                                  34
II.   Unjust Enrichment

      Unjust enrichment is an improper claim where there exists a

valid written contract upon which relief can be granted.   Velasco

v. Sec. Nat'l Mortg. Co., 2011 WL 2117008, at *11 (D. Haw. May

24, 2011); Caraang v. PNC Mortg., 795 F. Supp. 2d 1098, 1118 (D.

Haw. 2011), amended in part, 2011 WL 9150820 (D. Haw. July 6,

2011), and aff'd, 481 F. App'x 362, 363 (9th Cir. 2012).   There

is no dispute that the Subcontract, Agreement, and Bonds–-all

express written contracts--govern this dispute and can provide

the appropriate relief.

      Plaintiff’s Motion for Partial Summary Judgment is DENIED as

to Count II (Unjust Enrichment).

III. Quia Timet

      The doctrine of quia timet “allows the surety to prevent the

principal from dissipating...funds if the surety knows it will be

called upon to ‘pay the debt or perform the obligation’ on the

bond, suspects that the principal has some or all of the

necessary funds to do so, and fears that the principal may

abscond with those funds.”   Liberty Mut. Ins. Co. v. Sumo-Nan

LLC, 2015 WL 2449480, at *12 (D. Haw. May 20, 2015) (quoting Am.

Contractors Indem., Co. v. Bigelow, 2011 WL 5546052, at *10 (D.

Ariz. Apr. 11, 2011)).

      To succeed on a claim of quia timet, a surety must provide

evidence that it has “reasonable grounds for anticipating that


                                35
[its] rights are being jeopardized and that [it] will incur a

liability by threatened conduct of the principal.”   Milwaukie

Const. Co. v. Glens Falls Ins. Co., 367 F.2d 964, 966 (9th Cir.

1966).

     District of Hawaii Local Rule 56.1(a) requires that a

summary judgment movant detail “each material fact” about which

it contends there is no genuine dispute.   District of Hawaii

Local Rule 56.1(f) clearly states that the Court will only review

the portions of exhibits “specifically identified in the concise

statements.”

     Liberty Mutual did not identify facts or exhibits related to

its quia timet claim in its concise statement of facts as

required by the Local Rules.   (Pl.’s CSF, ECF No. 45).

Plaintiff’s Motion for Partial Summary Judgment is DENIED as to

Count III (Quia Timet).

//

//

//

//

//

//

//

//

//



                                36
                           CONCLUSION


     PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO COUNTS

I, II, AND III, OF THEIR COMPLAINT (ECF. No. 44) is DENIED.

     IT IS SO ORDERED.

     DATED: March 24, 2020, Honolulu, Hawaii.




LIBERTY MUTUAL INSURANCE COMPANY, a Massachusetts corporation v.
HAWAIYA TECHNOLOGIES, INC.; PAUL SCHULTZ, an individual; MUN-WON
CHANG, an individual; PAUL SCHULTZ, as Co-Trustee of the Paul S.
Schultz Revocable Trust; MUN-WON CHANG, as Co-Trustee of the Paul
S. Schultz Revocable Trust; PAUL SCHULTZ, as Co-Trustee of the
Mun-Won Chang Revocable Trust; MUN-WON CHANG, as Co-Trustee of
the Mun-Won Chang Revocable Trust; JANE WON-IM CHANG, as Co-
Trustee of the Jane Won-Im Chang Revocable Trust; PAUL SCHULTZ,
as Co-Trustee of the Jane Won-Im Chang Revocable Trust; MUN-WON
CHANG, as Co-Trustee of the Jane Won-Im Chang Revocable Trust;
Civil No. 18-00410 HG-WRP; ORDER DENYING PLAINTIFF LIBERTY MUTUAL
INSURANCE COMPANY’S MOTION FOR PARTIAL SUMMARY JUDGMENT (ECF No.
44)                             37
